DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 22nd 2021 has been entered. Claims 1-4 remain pending in the application. Applicant’s amendments to the abstract have overcome each and every objection set forth in the Non-Final Office Action mailed September 24th 2021.

Response to Arguments

Applicant’s arguments, see Applicants Arguments/Remarks, filled 12/22/2021, with respect to Claim 1-4 under 35 USC 103 have been fully considered but they are not persuasive for the following reasons: 
Regarding Applicant’s assertion that the modified bag of Thomas does not teach that the cable connecting the power source to the device is routed  through an interior of the golf bag and instead through a releasable storage bag (Page 7 Para 1), the examiner disagrees, pointing out that Kreutzer not only teaches the releasable storage bag but because what constitutes the interior of the golf bag is not specified in the specification, the claims are to be based on the broadest reasonable interpretation and the interior of the bag necessarily includes the totally of all interior portions of pockets, enclosures, or any attachments associated with the golf bag. As a portion of the cable is within the interior of the pocket, it is also necessarily routed through an interior of the golf bag.

Regarding Applicant’s assertion that the modified bag of Thomas has a removable storage pack is separable from the golf bag and therefore cannot be used (Page 9 Para 1), the examiner disagrees, pointing out that once the storage bag is attached, it becomes a part of the bag (See detailed response above regarding pockets of the storage bag being considered part of the interior of the bag). As the claims are read based on the broadest reasonable interpretation, and the specification does not specify that the pockets are not removable from the bag, Kreutzer’s teaching can be used to modify the primary reference.
Regarding Applicant’s assertion that the office action fails to adequately describe why a person of ordinary skill in the art would modify Thomas in view of Kreutzer because it must provide a teaching suggestion or motivation (Page 10 Para 2), the examiner disagrees because primary reference Thomas by itself has no enclosure for a power source to be attached and Kreutzer teaches additional pockets and an enclosure that can be formed on an outer surface of the bag of the primary reference for removably storing an external power source that will power an electronic device as digital devices may run out of power during a round (Column 9, lines 62-63). Kreutzer provides this teaching and the motivation is that without this feature, the user will not be able to store and charge their devices if their power is running low.
Regarding Applicant’s assertion that office action fails to adequately explain why a person of ordinary skill in the art would modify an opening of a golf bag predating the iPhone by nearly 80 years that therefore relies on improper hindsight (Page 10 Para In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Patent No. 1,818,378) further in view of Kreutzer (Patent No. 10,154,723).
Regarding claim 1, Thomas discloses: A golf bag (10) for use by a golfer for holding golf clubs (Lines 73-74, clubs are inserted into golf bag in mouth, but not in pocket 25 in mouth) and other equipment (Lines 5-8) used by the golfer during a round of golf, the improvement comprising: a pocket (25) formed in the golf bag (10) adjacent a mouth of the bag (lines 69-70, Figure 2, 12), the mouth sized to hold a portable electronic device having a camera (lines 6-8, pocket is within mouth and can hold any article and any sized portable electronic device) with the camera of the device extending out of the mouth of the pocket to enable filming of the golfer during their practice or play; (pocket 25 can be sized to allow the camera of an electronic device to extend out of mouth of pocket to enable filming) an [Not taught: enclosure formed on an outer surface of bag for removably storing power source and a cable routed through an interior of the golf bag attaching power source to a where the electronic device is installed in the pocket].
But Thomas does not expressly disclose an enclosure formed on an outer surface of the bag for removably storing an external power source in the bag, the power source powering the electronic device; and, a cable routed through an interior of the golf bag between the power source and the pocket in which the electronic device is installed so to enable the power source to power the electronic device when the electronic device is installed in the pocket and connected to an end of the cable located in the pocket. Kreutzer teaches: an enclosure (Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58; Enclosure 58') formed on an outer surface of the bag (Figure 8, storage pack 22 is attached on outer surface of bag 90) for removably storing (enclosure 58' is a pocket on storage pack 22 which can be removably detached from the golf bag) an external power source (106) in (90), the power source (106) powering the electronic device (114); and, a cable (110) routed through an interior (Paragraph 70 lines 3-6, cable 110 runs through and out of opening 58' enclosure) of the golf bag (90) between the power source (106) and the pocket ( Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58; Paragraph 70 lines 8-9, pocket 58") in which the electronic device (114) is installed so to enable the power source (106) to power the electronic device (114) when the electronic device (114) is installed in the pocket (58") and connected to an end of the cable (110) located in the pocket (Paragraph 70 lines 8-9, cable 110 and electronic device 114 and cable 110 are installed in pocket 58" when electronic device 114 is attached to cable and placed in pocket 58”).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Kreutzer before them, when the application was filed, to have modified the bag of Thomas to include an enclosure formed on an outer surface of the bag for removably storing an external power source that will power an electronic device, as taught by Kreutzer, to advantageously charge digital devices may run out of power during a round (Column 9, lines 62-63).
Regarding claim 2, Thomas as modified does not expressly disclose an enclosure for an external power source attached that is remote from the locations where the electronic device is located. Kreutzer teaches: in which the enclosure (Paragraph 69 lines 5-6, enclosure 58') in which the external power source (106) is installed at a (examiner views remote as a term that indicates there is any amount of distance between the locations) from the electronic device (device can be placed in pocket 58" in storage pack 22 when left to charge, which is located remotely from enclosure 58').
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Kreutzer before them, when the application was filed, to have modified the bag of Thomas to include an enclosure for an external power source attached that is remote from the locations where the electronic device is located, as taught by Kreutzer, to advantageously allow the user to charge the electronic device during the round of golf thereby keeping it ready to take a picture of a picturesque scene (Paragraph 70 lines 9-18). Keeping the external battery remote allows the battery to be placed in an ideal location for the battery while allowing the electrical device to be placed in pockets in location on golf bag that are convenient to user.
Regarding claim 3, Thomas as modified does not expressly disclose an electrical connector adjacent the mouth of the bag for connection of an electronic device to the power source to allow the user to place and charge the electronic device in the pocket located in the mouth of the golf bag. Kreutzer teaches: further including at least one electrical connector (part of cable 110) adjacent the mouth of the bag (Figure 8, storage pack 22 contains the external power in pockets 58’ from which connector 110 attaches to on one end and attaches to electronic device 114 can be placed in pocket 58", which is adjacent to the mouth, or any other pocket that is adjacent to the mouth of the bag) and attached either to the interior or exterior of the bag (Figure 9, storage pack 22 containing pocket 58” is attached to exterior of golf bag) for connection (via cable 110) of an electronic device (114) to the power source (106).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Kreutzer before them, when the application was filed, to have modified the bag of Thomas to include an electrical device charging system that includes an external battery source, cable with electrical connectors, and an electrical device, where the electrical connector attached to the cable that extends out of the enclosure and attached to electrical device via electrical connector and placed in convenient pocket location including those adjacent the mouth of the bag., as taught by Kreutzer, to advantageously have a built in, yet removable charging station within the bag, ready to charge any of the user’s electronic devices.  
Regarding claim 4, Thomas as modified does not expressly disclose additional pockets with cables routed through the interior of the golf bag from the power source to the pocket, to power the electronic device with the electronic device is installed in the pocket. Kreutzer teaches: further including at least one additional pocket (Para 46 lines 2-3, storage pack 22 includes one or more pockets 58, pocket 58 may have multiple pockets; Paragraph 54 lines 5-6, pocket 92) formed in the golf bag (90) and sized to hold an electronic device (114) with a cable routed through the  (cable 110 route through enclosure 58') of the golf bag from the power source (106) to the pocket (58") to power the electronic device (114) when the electronic device (114) is installed in the pocket (58") and connected to an end in the pocket (electronic device 114 is placed in pocket, and contacts end of pocket when placed inside)and connected to an end of the cable (electronic device 114 is placed pocket with cable 110 attached) located in the pocket (58"). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Thomas to incorporate the teachings of Kreutzer to include additional pockets with cables routed through the interior of the golf bag from the power source to the pocket to power the electronic device with the electronic device is installed in the pocket, as taught by Kreutzer, to allow the user more options for where to install the electronic devices (Paragraph 54, lines 4-6) Cables attached to the external power source could be run internally to protect the external power source in the event of rain or other environmental conditions (Paragraph 71, lines 1-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                                                                                                                                                                                         /VALENTIN NEACSU/Primary Examiner, Art Unit 3731